Order denying defendant’s motion to dismiss the complaint on the ground of lack of jurisdiction, and order denying defendant’s motion for an order granting letters rogatory, affirmed, with ten dollars costs and disbursements; one bill of costs. Defendant may serve its answer within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Davis and Adel, JJ., concur; Johnston and Close, JJ., dissent and vote for reversal on authority of Rosenberg Co. v. Curtis Brown Co. (260 U. S. 516).